Title: To Thomas Jefferson from Anthony Van Mannierck, 6 January 1803
From: Van Mannierck, Anthony
To: Jefferson, Thomas


          
            Most respect’d Sir
            Antwerpen Jany 6h 1803.
          
          Last March was a Year since I have made Application for the Consulship of Belgium without Success, altho I had every flattering hope before my Departure from Philadelphia where I am naturaliz’d and remain’d for about twenty Years always strongly attach’d to your present Administration, testes Andrew Ellicott, General Muhlenbergh, Wm. Jones, Member of Congress &c &c the place of Consul or Agent, is become vacant by the Death of a Mr. Thigh, in Ostende; if you think me that place Worthy, I beg leave to recommand myself: my Certificates from Baron de Beelen Bertholff and my Recommandation from several Gentlemen Known to your Excellency, remain in your Possession since March 1801, I beg the favor you would cause them to be return’d.
          I crave your Pardon, Sir, if I take the Liberty in thus addressing you, not knowing a surer Way, tis through my unbounded Admiration for your greatness, I have taken that Confidence of writing you with Offer of my best Services I remain with Respects the most profound
          your Excellency’s Most Humble Servt.
          
            Anthy M: Van Mannierck
          
        